          Case 19-31791-KLP                            Doc 18        Filed 05/01/19 Entered 05/01/19 17:57:39       Desc Main
                                                                    Document      Page 1 of 13
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Jevell L. Bledsoe, Sr.
Name of Debtor(s):                   Vivian Y. Bledsoe                                          Case No: 19-31791-KLP

This plan, dated         May 1, 2019           , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                 .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:


                       The Plan provisions modified by this filing are:
                          4: Provide for secured creditor claim and adequate protection payments on leased property
                       5: Reduce dividend to unsecured creditors
                       7: Provide for payments on lease arrears

                       Creditors affected by this modification are:
                           19th Capital Group, LLC; Automotive Services Fin, Inc.; unsecured creditors
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included        Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                         Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                               Included         Not included

                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
          Case 19-31791-KLP                         Doc 18           Filed 05/01/19 Entered 05/01/19 17:57:39                   Desc Main
                                                                    Document      Page 2 of 13
2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 255.00                        per   month      for   60     months.
Other payments to the Trustee are as follows:
            The total amount to be paid into the Plan is $ 15,300.00                .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,296.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                      Estimated Claim                    Payment and Term
-NONE-


           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                      Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                        Purchase Date              Est. Debt Bal.            Replacement Value
Automotive Services Fin,                 2008 BMW 528i 153,000             6/2015                     8,741.59                  5,525.00
Inc.                                     miles
Kay Jewelers                             - Misc. costume jewelry -         Opened 09/15 Last          6,148.00                  1,000.00
                                         ring                              Active 7/20/18


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that

                                                                               Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 19-31791-KLP                         Doc 18           Filed 05/01/19 Entered 05/01/19 17:57:39                 Desc Main
                                                                    Document      Page 3 of 13
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                      Collateral Description              Estimated Value                 Estimated Total Claim
Exeter Finance Corp                           2012 Mazda CX9 83,000 miles         9,025.00                        21,518.35
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment       To Be Paid By
Automotive Services Fin,                     2008 BMW 528i 153,000 miles        80.00
Inc.
Kay Jewelers                                 - Misc. costume jewelry - ring     30.00
Exeter Finance Corp                          2012 Mazda CX9 83,000 miles        30.00
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Automotive Services Fin,                 2008 BMW 528i 153,000 miles           5,525.00                   6%              Prorata
Inc.                                                                                                                      35months
Kay Jewelers                             - Misc. costume jewelry - ring        1,000.00                   5.75%           Prorata
                                                                                                                          35months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 1 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 100 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                                                                          Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
          Case 19-31791-KLP                         Doc 18           Filed 05/01/19 Entered 05/01/19 17:57:39                        Desc Main
                                                                    Document      Page 4 of 13
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.
Creditor                                 Collateral                       Regular           Estimated     Arrearage     Estimated Cure       Monthly
                                                                          Contract          Arrearage     Interest Rate Period               Arrearage
                                                                          Payment                                                            Payment
Progressive Leasing                                                       118.00            0.00          0%              0months
                                          - Furniture
                                         (bedroom, living
                                         room, dining room)
           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract      Estimated         Interest Rate Monthly Payment on
                                                                             Payment               Arrearage         on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                      Arrearage              Monthly Payment for Estimated Cure Period
                                                                                                          Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                            Exemption Basis        Exemption Amount        Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.

                                                                                       Page 4

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 19-31791-KLP                         Doc 18           Filed 05/01/19 Entered 05/01/19 17:57:39               Desc Main
                                                                     Document      Page 5 of 13
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions
                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
            provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere
            in this plan are ineffective.
The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.
=> Notwithstanding the confirmation of this plan the debtor(s) reserve the right to challenge the allowance, validity, or
enforceability of any claim in accordance with § 502(b) and to challenge the standing of any party to assert any such claim.

=> Payment of Attorney Fees and Costs - The claims for attorney fees and costs shall be paid by all funds available on first
disbursement after confirmation of the plan (fees) and entry of proof of claim for actual costs (costs), and until such claims
for attorney fees and costs is paid in full, except as reserved for adequate protection payments on allowed secured claims (if
any), DSO claims and Trustee commissions.



Dated:        May 1, 2019

/s/ Jevell L. Bledsoe, Sr.                                                                      /s/ Richard C. Pecoraro
Jevell L. Bledsoe, Sr.                                                                          Richard C. Pecoraro 48650
Debtor 1                                                                                        Debtors' Attorney

/s/ Vivian Y. Bledsoe
Vivian Y. Bledsoe
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-31791-KLP                         Doc 18           Filed 05/01/19 Entered 05/01/19 17:57:39                   Desc Main
                                                                   Document      Page 6 of 13

                                                                         Certificate of Service
I certify that on      May 1, 2019           , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service List.

                                                                                                  /s/ Richard C. Pecoraro
                                                                                                  Richard C. Pecoraro 48650
                                                                                                  Signature

                                                                                                  1700 Huguenot Road, Ste B
                                                                                                  Midlothian, VA 23113
                                                                                                  Address

                                                                                                  804-464-3066
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         May 1, 2019            true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ Richard C. Pecoraro
                                                                                                  Richard C. Pecoraro 48650




                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
             Case 19-31791-KLP                    Doc 18    Filed 05/01/19 Entered 05/01/19 17:57:39                                Desc Main
                                                           Document      Page 7 of 13


Fill in this information to identify your case:

Debtor 1                      Jevell L. Bledsoe, Sr.

Debtor 2                      Vivian Y. Bledsoe
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-31791-KLP                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation            Driver                                      Homemaker
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Jackie Gann

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?         4/8/2019

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         6,500.00        $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,500.00               $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-31791-KLP               Doc 18        Filed 05/01/19 Entered 05/01/19 17:57:39                                Desc Main
                                                        Document      Page 8 of 13

Debtor 1   Jevell L. Bledsoe, Sr.
Debtor 2   Vivian Y. Bledsoe                                                                     Case number (if known)    19-31791-KLP


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      6,500.00       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,300.00       $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               0.00
     5e.    Insurance                                                                     5e.        $          0.00       $               0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $               0.00
     5g.    Union dues                                                                    5g.        $          0.00       $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,300.00       $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          5,200.00       $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $               0.00
     8e. Social Security                                                                  8e.        $              0.00   $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $               0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              5,200.00 + $           0.00 = $           5,200.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                   0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $           5,200.00
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                      page 2
        Case 19-31791-KLP                     Doc 18          Filed 05/01/19 Entered 05/01/19 17:57:39                                Desc Main
                                                             Document      Page 9 of 13


Fill in this information to identify your case:

Debtor 1                 Jevell L. Bledsoe, Sr.                                                            Check if this is:
                                                                                                               An amended filing
Debtor 2                 Vivian Y. Bledsoe                                                                     A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-31791-KLP
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Granddaughter                        9 YRS               Yes
                                                                                                                                            No
                                                                                   Son                                  18 yrs.             Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,895.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            24.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
       Case 19-31791-KLP                      Doc 18        Filed 05/01/19 Entered 05/01/19 17:57:39                                        Desc Main
                                                           Document     Page 10 of 13

Debtor 1     Jevell L. Bledsoe, Sr.
Debtor 2     Vivian Y. Bledsoe                                                                         Case number (if known)      19-31791-KLP

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 250.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 125.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 290.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                800.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                125.00
10.   Personal care products and services                                                    10. $                                                  74.00
11.   Medical and dental expenses                                                            11. $                                                 125.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 250.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 150.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  289.00
      15d. Other insurance. Specify: renter's insurance                                    15d. $                                                   30.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property                                                             16. $                                                 100.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: furniture lease payment                                         17c. $                                                  118.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Misc expenses                                                       21. +$                                                200.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,945.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,945.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,200.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,945.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 255.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Label Matrix forCase    19-31791-KLP
                  local noticing       Doc 18     FiledServices
                                            Automotive   05/01/19
                                                                Finance, Entered
                                                                         Inc.     05/01/19 17:57:39
                                                                                           Exeter Finance Desc
                                                                                                          LLC, c/oMain
                                                                                                                   AIS Portfolio Servic
0422-3                                          Document          Page
                                            2697 International Parkway    11  of 13        4515 N Santa Fe Ave. Dept. APS
Case 19-31791-KLP                            Parkway 1, Suite 101                             Oklahoma City, OK 73118-7901
Eastern District of Virginia                 Virginia Beach, VA 23452-7803
Richmond
Wed May 1 17:53:07 EDT 2019
United States Bankruptcy Court               19th Capital Group, LLC                          Aaron’s Sales & Lease
701 East Broad Street                        9702 East 30th Street                            1015 Cobb Place Blvd Nw
Richmond, VA 23219-1888                      Henrico, VA 23231-0000                           Kennesaw, GA 30144-3672



Aaron’s Sales & Lease                        Acceptance Now                                   Acceptance Now
Attn: Bankruptcy                             5501 Headquarters Dr                             Attn: Acceptancenow Customer Service / B
Po Box 100039                                Plano, TX 75024-5837                             5501 Headquarters Dr
Kennesaw, GA 30156-9239                                                                       Plano, TX 75024-5837


Automotive Services Fin, Inc.                Automotive Services Financial                    Bon Secours*
2697 International Parkway                   P.O. Box 4039                                    P.O. Box 1123
Parkway 1 Suite 105                          Virginia Beach, VA 23454-0039                    Minneapolis, MN 55440-1123
Virginia Beach, VA 23452-7803


(p)CAPITAL ONE                               Capital One                                      Capital One Bank (USA), N.A.
PO BOX 30285                                 Attn: Bankruptcy                                 by American InfoSource as agent
SALT LAKE CITY UT 84130-0285                 Po Box 30285                                     4515 N Santa Fe Ave
                                             Salt Lake City, UT 84130-0285                    Oklahoma City, OK 73118-7901


Centura College                              Check Into Cash                                  Comenity Bank/Ashley Stewart
7914 Midlothian Tnpk                         Attn: Billing Dept                               Po Box 182789
Richmond, VA 23235-5230                      1555 New Circle Rd, NE Ste M                     Columbus, OH 43218-2789
                                             Lexington, KY 40509-1043


Credit Control, LLC                          Credit One Bank                                  Dept of Ed / Navient
5757 Phantom Dr, Ste 330                     Attn: Bankruptcy                                 Attn: Claims Dept
Hazelwood, MO 63042-2429                     Po Box 98873                                     Po Box 9635
                                             Las Vegas, NV 89193-8873                         Wilkes Barr, PA 18773-9635


Dept of Ed / Navient                         Deville Asset Management                         Deville Asset Mgmt
Po Box 9635                                  Po Box 1987                                      1132 Glade Road
Wilkes Barre, PA 18773-9635                  Colleyville, TX 76034-1987                       Colleyville, TX 76034-4227



Deville Mgmt                                 Elevate Funding                                  Emergency Medicine Associates
Attn: Bankruptcy                             5200 NW 43rd St                                  PO Box 88087
Po Box 1987                                  Suite 102-134                                    Chicago, IL 60680-1087
Colleyville, TX 76034-1987                   Gainesville, FL 32606-4484


Exeter Finance Corp                          Exeter Finance Corp                              Exeter Finance LLC
Po Box 166008                                Po Box 166097                                    AIS Portfolio Services, LP
Irving, TX 75016-6008                        Irving, TX 75016-6097                            4515 N Santa Fe Ave. Dept. APS
                                                                                              Oklahoma City, OK 73118-7901
               Case 19-31791-KLP
First Premier Bank                 Doc 18
                                        First Filed
                                              Premier 05/01/19
                                                      Bank     Entered 05/01/19 17:57:39       Desc Main
                                                                                First Premier Bank
3820 N Louise Ave                           Document
                                        601 S Minnesota Ave Page 12 of 13       Attn: Bankruptcy
Sioux Falls, SD 57107-0145              Sioux Falls, SD 57104-4868               Po Box 5524
                                                                                 Sioux Falls, SD 57117-5524


Genesis FS Card Srv                     Genesis Financial/Jared                  Jared/Sterling Jewelers
P.O. Box 4477                           Genesis FS Card Services                 375 Ghent Rd
Beaverton, OR 97076-4401                Po Box 4477                              Fairlawn, OH 44333-4601
                                        Beaverton, OR 97076-4401


Jared/Sterling Jewelers                 Kay Jewelers                             Kay Jewelers
Attn: Bankruptcy                        15220 Nw Greenbrier, Ste                 Attn: Bankruptcy
Po Box 3680                             Beaverton, OR 97006-5744                 Po Box 1799
Akron, OH 44309-3680                                                             Akron, OH 44309-1799


LVNV Funding **                         LVNV Funding, LLC                        MERRICK BANK
PO Box 10587                            Resurgent Capital Services               Resurgent Capital Services
Greenville, SC 29603-0587               PO Box 10587                             PO Box 10368
                                        Greenville, SC 29603-0587                Greenville, SC 29603-0368


Memorial Regional Med Ctr               Merrick Bank/CardWorks                   Monterey Financial Svc
8260 Atlee Road                         Attn: Bankruptcy                         Attn: Bankruptcy Dept
Mechanicsville, VA 23116-1844           Po Box 9201                              4095 Avenida De La Plata
                                        Old Bethpage, NY 11804-9001              Oceanside, CA 92056-5802


NPRTO South-East, LLC                   Plaza Services, Llc                      Progressive Leasing
256 West Data Drive                     Attn: Bankruptcy                         265 W. Data Drive
Draper, UT 84020-2315                   110 Hammond Dr. Ste 110                  Draper, UT 84020-0000
                                        Atlanta, GA 30328-4806


Quantum3 Group LLC as agent for         Shafer Law Firm                          U.S. Attorney
MOMA Trust LLC                          2000 Riveredge Parkway                   Suntrust Building
PO Box 788                              Suite 590                                919 East Main Street, Suite 1900
Kirkland, WA 98083-0788                 Atlanta, GA 30328-4618                   Richmond, VA 23219-4622


United Consumers Inc                    United Consumers Inc                     Virginia Vet Centres
14205 Telegraph Rd                      Attn: Bankruptcy Dept                    3312 W. Cary Street
Woodbridge, VA 22192-4615               Po Box 4466                              Richmond, VA 23221-3404
                                        Woodbridge, VA 22194-4466


Carl M. Bates                           Jevell L. Bledsoe Sr.                    John P. Fitzgerald, III
P. O. Box 1819                          6928 Alyssalaine Drive                   Office of the US Trustee - Region 4 -R
Richmond, VA 23218-1819                 Henrico, VA 23231-5797                   701 E. Broad Street, Ste. 4304
                                                                                 Richmond, VA 23219-1849


Richard C. Pecoraro                     Vivian Y. Bledsoe
Rich Law, PLC                           6928 Alyssalaine Drive
1700 Huguenot Rd.                       Henrico, VA 23231-5797
Suite B4
Midlothian, VA 23113-2397
               Case 19-31791-KLP             Doc 18      Filed 05/01/19 Entered 05/01/19 17:57:39                       Desc Main
                                                        Document     Page 13 of 13
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One
15000 Capital One Dr
Richmond, VA 23238-0000




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Automotive Services Finance, Inc.                 End of Label Matrix
2697 International Parkway                           Mailable recipients    58
Parkway 1, Suite 101                                 Bypassed recipients     1
Virginia Beach, VA 23452-7803                        Total                  59
